DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims and Other Notes
Claim(s) 1, 2, and 119–136 is/are pending.
Claim(s) 1, 2, and 119–132 is being treated on their merits.
Claim(s) 133–136 is/are withdrawn from consideration.
Claim(s) 3–118 is/are canceled.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The paragraph numbers cited in this Office Action in reference to the instant application are referring to the paragraph numbering of the PG-Pub of the instant application. See US 2021/0218113 A1.

Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 26 August 2022 is acknowledged.

Claim(s) 133–136 is/are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 26 August 2022.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
The drawings are objected to because:
The numbers, letters, and/or reference characters of FIGS 9A, 9B, 10A, and 10B are not at least 0.32 cm (1/8 inch) in height. Numbers, letters, and reference characters must measure at least 0.32 cm. (1/8 inch) in height. See 37 CFR 1.84 (p)(3).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: SEPARATOR INCLUDING SUBSTRATE, HYDROPHILIC BLOCKING LAYER, AND POLAR POLYMER BONDING WITH NODAL STRUCTURE, AND METHOD OF PREPARING THE SAME.

The use of the terms Latekoll D (e.g., [0068], [0112]–[0114), P1005 (e.g., [0111], [0112]), P2010 (e.g., [0113], [0114]), and Kynar Powerflex LBG (e.g., [0116]), which are trade names or marks used in commerce, has been noted in this application. The terms should be accompanied by the generic terminology; furthermore the terms should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Claim Objections
Claim(s) 130 is/are objected to because of the following informalities:
Claim 130 recites the abbreviation "Sec" for seconds. The abbreviation for seconds is "sec." Claim 130 should recite the abbreviation "sec."
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 120–124 and 129 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 120 recites the limitation "the hydrophilic inorganic particles" in lines 1–2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 121 recites the limitation "the hydrophilic inorganic particles" in lines 1–2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 122 recites the limitation "the hydrophilic inorganic particles" in lines 1–2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 123 recites the limitation "the binder" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 124 recites the limitation "the content" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 124 recites the limitation "the hydrophilic inorganic particles" in lines 1–2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 129 recites the limitation "the hydrophilic blocking layer is disposed at least one ceramic layer" in line 4. Claim 129 has previously recited the limitation "a ceramic layer" in line 2 It is unclear if "at least one ceramic layer" recited in line 4 is further limiting "a ceramic layer" recited in line 2.

Claim Interpretation
Where applicant claims a composition in terms of a function, property or characteristic and the composition of the prior art is the same as that of the claim but the function is not explicitly disclosed by the reference, the examiner may make a rejection under both 35 U.S.C. 102 and 103, expressed as a 102/103 rejection. “There is nothing inconsistent in concurrent rejections for obviousness under 35 U.S.C. 103 and for anticipation under 35 U.S.C. 102.” In re Best, 562 F.2d 1252, 1255 n.4, 195 USPQ 430, 433 n.4 (CCPA 1977). This same rationale should also apply to product, apparatus, and process claims claimed in terms of function, property or characteristic. Therefore, a 35 U.S.C. 102/103 rejection is appropriate for these types of claims as well as for composition claims.

"Products of identical chemical composition can not have mutually exclusive properties." A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).

"[T]he PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product. Whether the rejection is based on inherency' under 35 U.S.C. 102, on prima facie obviousness' under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same... [footnote omitted]." The burden of proof is similar to that required with respect to product-by-process claims. In re Fitzgerald, 619 F.2d 67, 70, 205 USPQ 594, 596 (CCPA 1980) (quoting In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433-34 (CCPA 1977)). See MPEP § 2113 for more information on the analogous burden of proof applied to product-by-process claims

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 119–123, 127, 128, and 131 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Lee et al. (US 2015/0263324 A1, hereinafter Lee).
Regarding claim 1, Lee discloses a polymer separator, comprising:
a porous substrate (see porous polyolefin substrate, [0093]),
a hydrophilic blocking layer (see porous coating layer, [0093]), and
a porous polar polymer bonding layer (see electrode-adhesion layer, [0094]),
wherein the hydrophilic blocking layer is disposed between the porous substrate and the porous polar polymer bonding layer (see organic/inorganic composite separator, [0095]), and
pore walls in the porous polar polymer bonding layer are provided with node structures (see organic/inorganic composite separator, [0095]).
Regarding claim 2, Lee discloses all claim limitations set forth above and further discloses a polymer separator:
wherein a water contact angle of the hydrophilic blocking layer is not higher than 40° (see AlOOH, [0092]).
Regarding claim 119, Lee discloses all claim limitations set forth above and further discloses a polymer separator:
wherein the hydrophilic blocking layer contains a binder (see AD-S01, [0092])and hydrophilic inorganic particles (see AlOOH, [0092]), and
the hydrophilic inorganic particles are bonded to each other by the binder (see AlOOH, [0092]),
wherein the hydrophilic inorganic particles are selected from at least one of hydrophilic Al2O3, hydrophilic SiO2, hydrophilic SnO2, hydrophilic ZrO2, hydrophilic TiO2, hydrophilic SiC, hydrophilic Si3N4, hydrophilic CaO, hydrophilic MgO, hydrophilic ZnO, hydrophilic BaTiO3, hydrophilic LiAlO2 and hydrophilic BaSO4 (see AlOOH, [0092]).
Regarding claim 120, Lee discloses all claim limitations set forth above and further discloses a polymer separator:
herein the hydrophilic inorganic particles are selected from at least one of hydrophilic Al2O3 and hydrophilic SiO2, or from at least one of gas-phase hydrophilic SiO2, precipitated hydrophilic SiO2, and gas-phase hydrophilic Al2O3 (see AlOOH, [0092]).
Regarding claim 121, Lee discloses all claim limitations set forth above and further discloses a polymer separator:
wherein the hydrophilic inorganic particles have a particle size of 1 nm to 10 μm (see AlOOH, [0092]).
Regarding claim 122, Lee discloses all claim limitations set forth above and further discloses a polymer separator:
wherein the hydrophilic inorganic particles have a specific surface area of 10–600 m2/g (see AOH60, [0092]).
Regarding claim 123, Lee discloses all claim limitations set forth above and further discloses 
wherein the binder is selected from at least one of an acrylate polymer, a styrene-acrylate copolymer, polyvinylidene fluoride, a vinylidene fluoride-hexafluoropropylene copolymer, an acrylonitrile-acrylate copolymer, a vinyl chloride-acrylate copolymer, and a butadiene-styrene copolymer (see AD-S01, [0092]).
Regarding claim 127, Lee discloses all claim limitations set forth above and further discloses a polymer separator:
wherein the porous substrate comprises a porous polymer layer (see porous polyolefin substrate, [0093]);
the porous polymer layer is selected from at least one of a porous polyethylene layer, a porous polypropylene layer, and a porous polyethylene-polypropylene composite layer (see porous polyolefin substrate, [0093]); and
the porous polymer layer has a thickness of 1–50 μm (see porous polyolefin substrate, [0093]).
Regarding claim 128, Lee discloses all claim limitations set forth above and further discloses a polymer separator:
wherein the porous substrate comprises a porous polymer layer and a ceramic layer (see porous coating layer, [0070]),
the ceramic layer is disposed on one surface of the porous polymer layer (see both surfaces, [0070]),
the hydrophilic blocking layer is disposed on one surface of the ceramic layer away from the porous polymer layer, or the hydrophilic blocking layer is disposed on one surface of the porous polymer layer not providing with ceramic layer, or the hydrophilic blocking layer is disposed both on a surface of the ceramic layer away from the porous polymer layer and on a surface of the porous polymer layer not providing with ceramic layer (see electrode-adhesion layers, [0070]).
Regarding claim 131, Lee discloses a lithium-ion battery, comprising a cathode, an anode, and a polymer separator (see electrode assembly, [0091]), wherein the polymer separator comprises:
a porous substrate (see porous polyolefin substrate, [0093]),
a hydrophilic blocking layer (see porous coating layer, [0093]), and
a porous polar polymer bonding layer (see electrode-adhesion layer, [0094]),
wherein the hydrophilic blocking layer is disposed between the porous substrate and the porous polar polymer bonding layer (see organic/inorganic composite separator, [0095]), and
pore walls in the porous polar polymer bonding layer are provided with node structures (see organic/inorganic composite separator, [0095]).

Claim(s) 124–126 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 2015/0263324 A1).
Regarding claim 124, Lee discloses all claim limitations set forth above and further discloses a polymer separator:
wherein content of the hydrophilic inorganic particles based on a total amount of the hydrophilic blocking layer is 50–95 wt % (see AlOOH, [0092]); 
wherein the hydrophilic blocking layer has a thickness of 2–15 μm (see thickness, [0062]).
Although Lee does not explicitly disclose a range of 0.1–3 µm, Lee does disclose an overlapping range. Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to select the overlapping portion of the ranges disclosed by the reference because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness. In re Malagari, 182 USPQ 549.
Regarding claims 125 and 126, Lee discloses all claim limitations set forth above and further discloses a polymer separator:
wherein the porous polar polymer bonding layer comprises a polar polymer (see PVdF-HFP, [0094]), and
the polar polymer is selected from at least one of polyvinylidene fluoride, a vinylidene fluoride-hexafluoropropylene copolymer, and a vinylidene fluoride-acrylate copolymer (see PVdF-HFP, [0094]); and
wherein the porous polar polymer bonding layer has a thickness of 0.001–5 μm (see thickness, [0047]).
Although Lee does not explicitly disclose a range of 0.8–1.5 µm, Lee does disclose an overlapping range. Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to select the overlapping portion of the ranges disclosed by the reference because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness. In re Malagari, 182 USPQ 549.

Claim(s) 130 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 2015/0263324 A1) as applied to claim(s) 1 above, and further in view of Ha et al. (US 2014/0050965 A1, hereinafter Ha).
Regarding claim 130, Lee discloses all claim limitations set forth above and further discloses a polymer separator:
wherein the polymer separator has a thickness of 7–70 μm ([0046], [0047], [0062]).
Lee does not explicitly disclose:
a Gurley value of the polymer separator is 100–900 sec/100 mL.
Ha discloses a polymer separator having a Gurley value of 100–900 sec/100 mL (TABLE 3, [0096]) to improve the cycle performance of the battery (TABLE 4, [0106]). Lee and Ha are analogous art because they are directed to polymer separators. Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to make the polymer separator of Lee with the Gurley value of Ha in order to improve the cycle performance of the battery.

Claim(s) 129 and 132 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 2015/0263324 A1) as applied to claim(s) 1 above, and further in view of Shin et al. (WO 2017/171524 A1; see English language equivalent, US 2018/0309108 A1; hereinafter Shin).
Regarding claim 129, Lee discloses all claim limitations set forth above and further discloses a polymer separator:
wherein the porous substrate comprises a porous polymer layer and a ceramic layer (see porous coating layer, [0070]).
Lee does not explicitly disclose:
the ceramic layer is disposed on both surfaces of the porous polymer layer, and
the hydrophilic blocking layer is disposed at least one ceramic layer on the surface away from the porous polymer layer; and
wherein the porous polar polymer bonding layer is a multi-layer interwoven screen structure, and
part of the surface of the hydrophilic blocking layer is exposed through the multi-layer interwoven screen structure.
Shin discloses a polymer separator (100) comprising a porous substrate (110, 120a, 120c) having a ceramic layer (120a, 120c) disposed on both surfaces of a porous polymer layer (110), and a hydrophilic blocking layer (131a, 131c) is disposed at least one ceramic layer (120a, 120c) on the surface from the porous polymer layer (110, [0028]); and wherein a porous polar polymer bonding layer (132a, 132c) is a multi-layer interwoven screen structure (FIG. 1, [0028]), and part of the surface of the hydrophilic blocking layer (131a, 131c) is exposed through the multi-layer interwoven screen structure (FIG. 1, [0028]) to improve the bond strength in a dry state and the mechanical properties of the separator ([0033], [0058]). Lee and Shin are analogous art because they are directed to polymer separators. Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to make the porous polymer substrate of Lee with the ceramic layer of Shin in order to improve the bond strength in a dry state and the mechanical properties of the separator.

Claim(s) 1, 119–127, 128, and 131  is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 2015/0263324 A1) in view of Iwai et al. (US 2015/0380707 A1, hereinafter Iwai).
Regarding claim 1, Lee discloses a polymer separator, comprising:
a porous substrate (see porous polyolefin substrate, [0093]),
a hydrophilic blocking layer (see porous coating layer, [0093]), and
a porous polar polymer bonding layer (see electrode-adhesion layer, [0094]),
wherein the hydrophilic blocking layer is disposed between the porous substrate and the porous polar polymer bonding layer (see organic/inorganic composite separator, [0095]), and
pore walls in the porous polar polymer bonding layer are provided with node structures (see organic/inorganic composite separator, [0095]).
Iwai discloses a polymer separator comprising a porous polar polymer bonding layer having pore walls provided with node structures (see fibrillar, [0025]) to improve the adhesiveness and prevent liquid shortage (see separator, [0023]). Lee and Iwai are analogous art because they are directed to polymer separator. Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to make the porous polymer bonding layer of Lee with the node structure of Iwai in order to improve the adhesiveness and prevent liquid shortage.
Regarding claim 2, modified Lee discloses all claim limitations set forth above and further discloses a polymer separator:
wherein a water contact angle of the hydrophilic blocking layer is not higher than 40° (see AlOOH, [0092]).
Regarding claim 119, modified Lee discloses all claim limitations set forth above and further discloses a polymer separator:
wherein the hydrophilic blocking layer contains a binder (see AD-S01, [0092])and hydrophilic inorganic particles (see AlOOH, [0092]), and
the hydrophilic inorganic particles are bonded to each other by the binder (see AlOOH, [0092]),
wherein the hydrophilic inorganic particles are selected from at least one of hydrophilic Al2O3, hydrophilic SiO2, hydrophilic SnO2, hydrophilic ZrO2, hydrophilic TiO2, hydrophilic SiC, hydrophilic Si3N4, hydrophilic CaO, hydrophilic MgO, hydrophilic ZnO, hydrophilic BaTiO3, hydrophilic LiAlO2 and hydrophilic BaSO4 (see AlOOH, [0092]).
Regarding claim 120, modified Lee discloses all claim limitations set forth above and further discloses a polymer separator:
herein the hydrophilic inorganic particles are selected from at least one of hydrophilic Al2O3 and hydrophilic SiO2, or from at least one of gas-phase hydrophilic SiO2, precipitated hydrophilic SiO2, and gas-phase hydrophilic Al2O3 (see AlOOH, [0092]).
Regarding claim 121, modified Lee discloses all claim limitations set forth above and further discloses a polymer separator:
wherein the hydrophilic inorganic particles have a particle size of 1 nm to 10 μm (see AlOOH, [0092]).
Regarding claim 122, modified Lee discloses all claim limitations set forth above and further discloses a polymer separator:
wherein the hydrophilic inorganic particles have a specific surface area of 10–600 m2/g (see AOH60, [0092]).
Regarding claim 123, Lee discloses all claim limitations set forth above and further discloses 
wherein the binder is selected from at least one of an acrylate polymer, a styrene-acrylate copolymer, polyvinylidene fluoride, a vinylidene fluoride-hexafluoropropylene copolymer, an acrylonitrile-acrylate copolymer, a vinyl chloride-acrylate copolymer, and a butadiene-styrene copolymer (see AD-S01, [0092]).
Regarding claim 124, Lee discloses all claim limitations set forth above and further discloses a polymer separator:
wherein content of the hydrophilic inorganic particles based on a total amount of the hydrophilic blocking layer is 50–95 wt % (see AlOOH, [0092]); 
wherein the hydrophilic blocking layer has a thickness of 2–15 μm (see thickness, [0062]).
Although Lee does not explicitly disclose a range of 0.1–3 µm, Lee does disclose an overlapping range. Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to select the overlapping portion of the ranges disclosed by the reference because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness. In re Malagari, 182 USPQ 549.
Regarding claims 125 and 126, Lee discloses all claim limitations set forth above and further discloses a polymer separator:
wherein the porous polar polymer bonding layer comprises a polar polymer (see PVdF-HFP, [0094]), and
the polar polymer is selected from at least one of polyvinylidene fluoride, a vinylidene fluoride-hexafluoropropylene copolymer, and a vinylidene fluoride-acrylate copolymer (see PVdF-HFP, [0094]); and
wherein the porous polar polymer bonding layer has a thickness of 0.001–5 μm (see thickness, [0047]).
Although Lee does not explicitly disclose a range of 0.8–1.5 µm, Lee does disclose an overlapping range. Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to select the overlapping portion of the ranges disclosed by the reference because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness. In re Malagari, 182 USPQ 549.
Regarding claim 127, modified Lee discloses all claim limitations set forth above and further discloses a polymer separator:
wherein the porous substrate comprises a porous polymer layer (see porous polyolefin substrate, [0093]);
the porous polymer layer is selected from at least one of a porous polyethylene layer, a porous polypropylene layer, and a porous polyethylene-polypropylene composite layer (see porous polyolefin substrate, [0093]); and
the porous polymer layer has a thickness of 1–50 μm (see porous polyolefin substrate, [0093]).
Regarding claim 128, modified Lee discloses all claim limitations set forth above and further discloses a polymer separator:
wherein the porous substrate comprises a porous polymer layer and a ceramic layer (see porous coating layer, [0070]),
the ceramic layer is disposed on one surface of the porous polymer layer (see both surfaces, [0070]),
the hydrophilic blocking layer is disposed on one surface of the ceramic layer away from the porous polymer layer, or the hydrophilic blocking layer is disposed on one surface of the porous polymer layer not providing with ceramic layer, or the hydrophilic blocking layer is disposed both on a surface of the ceramic layer away from the porous polymer layer and on a surface of the porous polymer layer not providing with ceramic layer (see electrode-adhesion layers, [0070]).
Regarding claim 131, Lee discloses a lithium-ion battery, comprising a cathode, an anode, and a polymer separator (see electrode assembly, [0091]), wherein the polymer separator comprises:
a porous substrate (see porous polyolefin substrate, [0093]),
a hydrophilic blocking layer (see porous coating layer, [0093]), and
a porous polar polymer bonding layer (see electrode-adhesion layer, [0094]),
wherein the hydrophilic blocking layer is disposed between the porous substrate and the porous polar polymer bonding layer (see organic/inorganic composite separator, [0095]), and
pore walls in the porous polar polymer bonding layer are provided with node structures (see organic/inorganic composite separator, [0095]).
Iwai discloses a polymer separator comprising a porous polar polymer bonding layer having pore walls provided with node structures (see fibrillar, [0025]) to improve the adhesiveness and prevent liquid shortage (see separator, [0023]). Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to make the porous polymer bonding layer of Lee with the node structure of Iwai in order to improve the adhesiveness and prevent liquid shortage.

Claim(s) 130 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 2015/0263324 A1) in view of Iwai (US 2015/0380707 A1) as applied to claim(s) 1 above, and further in view of Ha et al. (US 2014/0050965 A1, hereinafter Ha).
Regarding claim 130, Lee discloses all claim limitations set forth above and further discloses a polymer separator:
wherein the polymer separator has a thickness of 7–70 μm ([0046], [0047], [0062]).
Lee does not explicitly disclose:
a Gurley value of the polymer separator is 100–900 sec/100 mL.
Ha discloses a polymer separator having a Gurley value of 100–900 sec/100 mL (TABLE 3, [0096]) to improve the cycle performance of the battery (TABLE 4, [0106]). Lee and Ha are analogous art because they are directed to polymer separators. Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to make the polymer separator of Lee with the Gurley value of Ha in order to improve the cycle performance of the battery.

Claim(s) 129 and 132 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 2015/0263324 A1) in view of Iwai (US 2015/0380707 A1) as applied to claim(s) 1 above, and further in view of Shin et al. (WO 2017/171524 A1; see English language equivalent, US 2018/0309108 A1; hereinafter Shin).
Regarding claim 129, Lee discloses all claim limitations set forth above and further discloses a polymer separator:
wherein the porous substrate comprises a porous polymer layer and a ceramic layer (see porous coating layer, [0070]).
Lee does not explicitly disclose:
the ceramic layer is disposed on both surfaces of the porous polymer layer, and
the hydrophilic blocking layer is disposed at least one ceramic layer on the surface away from the porous polymer layer; and
wherein the porous polar polymer bonding layer is a multi-layer interwoven screen structure, and
part of the surface of the hydrophilic blocking layer is exposed through the multi-layer interwoven screen structure.
Shin discloses a polymer separator (100) comprising a porous substrate (110, 120a, 120c) having a ceramic layer (120a, 120c) disposed on both surfaces of a porous polymer layer (110), and a hydrophilic blocking layer (131a, 131c) is disposed at least one ceramic layer (120a, 120c) on the surface from the porous polymer layer (110, [0028]); and wherein a porous polar polymer bonding layer (132a, 132c) is a multi-layer interwoven screen structure (FIG. 1, [0028]), and part of the surface of the hydrophilic blocking layer (131a, 131c) is exposed through the multi-layer interwoven screen structure (FIG. 1, [0028]) to improve the bond strength in a dry state and the mechanical properties of the separator ([0033], [0058]). Lee and Shin are analogous art because they are directed to polymer separators. Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to make the porous polymer substrate of Lee with the ceramic layer of Shin in order to improve the bond strength in a dry state and the mechanical properties of the separator.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
An (Multilayered separator based on porous polyethylene layer, Al2O3 layer, and electro-spun PVdF nanofiber layer for lithium batteries) discloses a polymer separator comprising a porous substrate (FIG. 1, P1808/C1/L12–33), a blocking layer (FIG. 1, P1808/C1/L12–33), and a porous polar polymer bonding layer (FIG. 1, P1808/C1/L12–33), wherein the blocking layer is disposed between the porous substrate and the porous polar polymer bonding layer (FIG. 1, P1808/C1/L12–33), and pore walls in the porous polar polymer bonding layer are provided with node structures (FIG. 1, P1808/C1/L12–33).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sean P Cullen, Ph.D. whose telephone number is (571)270-1251. The examiner can normally be reached Monday to Thursday 6:00 am to 4:00 pm CT, Friday 6:00 am to 12:00 pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia A Ridley can be reached on (571)272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Sean P Cullen, Ph.D./Primary Examiner, Art Unit 1725